Mr. Justice Waterman delivered the opinion of the Court. In this action it appeared that February 4, 1892, the plaintiff, then eight years of age, running north on Aberdeen street, at the crossing of that street with Van Burén, ran into, or was struck by, the forward part of one of a pair of horses going eastward and drawing a street car belonging to appellant. As a consequence of the collision, the plaintiff was run over by the car, and one of his arms was so injured as to necessitate its amputation. From a reading of the record here presented, it seems to us that the accident was not the result of any negligence on the part of appellant, unless it be negligence for it to drive at a trot its car horses over a street crossing, or negligence for it to fail to have a fender upon each of its cars that will prevent one from being run over by any of them. The question of negligence of the defendant was one for the jury to pass upon, as was also the question of the exercise of ordinary care by the plaintiff, that is, such care as is to be expected from one of his age and intelligence. Two juries have passed upon these matters, with the result, in each case, of a finding for the plaintiff. We see no reason for thinking that, considering the parties, a boy who has lost an arm, on the one side, and a great and wealthy corporation on the other, a third jury would arrive at any different result. The evidence is not such that we feel warranted in saying that there is such a preponderance in favor of the defendant that we ought to reverse the judgment rendered. The remarks of counsel for plaintiff, while drawing an unfair inference, were not such as require action on our part in respect thereto. The judgment of the Superior Court is affirmed.